Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 1 of 8




                             9
       Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 2 of 8




                                              ALLIANCE DlifliNDING

                                              FREEDOM
                                                 FOR FAITH. FOR JUUIC1




  July 22, 2020


  Dr. Amy Hecht, Vice President for Student Affairs
  Florida State University
  313 Westcott Building
  Tallahassee FL, 32306-1340
  Sent via E-mail to ahecht@fsu.edu


  Dear Dr. Hecht,

        I wrote to you on July 2 notifying you of Mr. Denton's complaint to the Student
  Supreme Court filed on June 18. At that time, no representative of the Student
  Supreme Court had taken notice of Mr. Denton's appeal and the Student Senate had
  not confirmed the nominees for temporary justices forwarded to it by the Student
  Body President on June 24. Since that time, the Student Senate refused to confirm a
  temporary chief justice prior to the conclusion of its regular session, effectively
  preventing Mr. Denton's case from being heard.

         The Student Senate's actions in the time since my initial letter have
  demonstrated that it refused to confirm a temporary chief justice for the purpose of
  derailing Mr. Denton's complaint. After the Student Body President forwarded his
  nominees to the Student Senate, the Student Senate deviated from the procedure
  specified in Student Body Statute § 510(C)(2), which provides that nominations for
  temporary justices "shall go directly to the floor at the earliest summer session of the
  Student Senate." On July 8, the Student Senate referred Abby Salter's nomination to
  the Judiciary Committee instead of giving her an up or down vote on the Student
  Senate floor as required by Section 510(C)(2). The Student Senate's referral of Ms.
  Salter's nomination to the Judiciary Committee caused additional delay, ultimately
  preventing her confirmation.

        At the Judiciary Committee hearing on July 14, Senators vetted Ms. Salter
  with Mr. Denton's case in mind, asking whether she was aware of his case, how she
  would have ruled as a Justice of the United States Supreme Court in the cases of
  Obergefell v. Hodges and Bostock v. Clayton County, and inquiring about her
  "education . . . in regard to the LGBTQ+ community" and how she planned "to
  educate" herself "on this community." 1 Senator Gnanam was unsatisfied with Ms.


  1 Hearing before the Judiciary Committee, 72nd Student Senate 2-3 (July 14, 2020) available at
  http ://sga.fsu .edu/com m ittee-min utes/su m rner20/J udiciary-Committ.ee 7.14. 20.pclf (accessed July 21,
  2020).




20116 Ashbrook Place Suite 250, Ashburn, VA   20147      Phone: 571.707.4655
       Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 3 of 8


Dr. Amy Hecht
July 22, 2020
Page 2

Salter's answers. Senator Gnanam said of Ms. Salter, "Her limited knowledge [of the
LGBTQ+ community] is very concerning and frustrating. Since there is such a
sensitive case on the docket it is very concerning what the repercussion of this could
be. I don't feel comfortable having her preside over this case." 2

       While the Judiciary Committee ultimately reported Ms. Salter's nomination
back to the Student Senate, the Student Senate refused to act on her nomination,
even opening the calendar at its final meeting on July 15 in order to consider
resolutions . rather than confirmations. After the Student Senate considered
resolutions, it adjourned without voting on Ms. Salter's nomination. No judicial
nominations can be considered until the 73rd Student Senate begins its session in
September, and there is no way to predict how long it will take for a duly-constituted
Student Supreme Court to convene. The Student Senate's actions have therefore
prevented Mr. Denton's case from being considered before his term as Student Senate
President would have expired, had he not been removed through a vote of no-
confidence that violated Student Senate rules, Student Body Statutes, and federal
law.

       The Student Senate's refusal to seat a Court that could hear Mr. Denton's
complaint, with the apparent purpose of thwarting his complaint, amounts to a
decision denying his complaint. Consequently, Mr. Denton is hereby appealing the
denial of his complaint to you under Student Supreme Court Rule 3.8. The substance
of Mr. Denton's appeal is attached.

        Please inform us by July 29, 2020 whether you take notice of this appeal and,
if so, when you will hold a hearing to consider the appeal.



                                   Respectfully Submitted,

                                   s!Tyson C. Langhofer
                                     Tyson C. Langhofer
                                     tlanghofe1@ADFlegal.org
                                    ALLIANCE DEFENDING FREEDOM
                                    20116 Ashbrook Pl., Suite 250
                                    Ashburn, VA 20147



Enclosure



2   Id. at 5-6 (emphasis added).



                                                                    Exhibit 9, Page 002
      Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 4 of 8




DATE: July 22, 2020
TO: Dr. Amy Hecht
FROM: Jack Denton
RE: Appeal of denial of complaint to FSU Student Supreme Court


                                     INTRODUCTION

       On June 18, 2020, I filed a complaint with the Student Supreme Court invoking
the Student Supreme Court's original jurisdiction under Article IV of the Student
Body Constitution. The Student Senate's actions have prevented the Court from
hearing my complaint and amount to a denial of my complaint. Therefore, I submit
this administrative appeal under Student Supreme Court Rule 3.8.
 I.    Factual Background
       I am a Catholic student at FSU and I was the SGA Student Senate President.
In a private text conversation with other Catholic students, one student shared a link
to a video that raises ad revenue for a number of organizations. Wanting the group
to be aware of what they might be supporting financially, I sent a message saying,
       "The various funds on that list are fine causes as far as I know, but
       everyone should be aware that BlackLivesMatter.com, Reclaim the
       Block, and the ACLU all advocate for things that are explicitly anti-
       Catholic."
When others asked for more details, I explained,
       "BlackLivesMatter.com fosters 'a queer affirming network' and defends
       transgenderism. The ACLU defends laws protecting abortion facilities
       and sued states that restrict access to abortion. Reclaim the block claims
       less police will make our communities safer and advocates for cutting
       PD's budgets. This is a little less explicit, but I think it's contrary to the
       Church's teaching on the common good."
I sent one more message, which said,
       "I don't mean to anger anyone - I know this is a very emotional topic.
       However, it is important to know what you're supporting when you're
       Catholic. If I stay silent while my brothers and sisters may be
       supporting an organization that promotes grave evils, I have sinned
       through my silence. I love you all, and I want us all to be aware of the
       truth. As far as [whether] it's a religious issue or not, there isn't an
       aspect of our lives that isn't religious, because God wants our whole lives
       and everything we do to be oriented around him!<3"

                                             1

                                                                   Exhibit 9, Page 003
    Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 5 of 8




        One student took screenshots of my messages and shared them with other
students, including members of the Student Senate. Many students (including SGA
officials) shared my remarks on social media, calling me "transphobic," "racist," and
much else. In response to calls for my removal as Student Senate President, the
Student Senate held a vote of no-confidence on June 3, 2020. The vote was 21 in favor
to 16 against, short of the two-thirds majority required to remove me. In response to
intensifying pressure to remove me, the Student Senate reconvened on June 5, 2020.
At that meeting, Senator Gnanam introduced a second motion of no-confidence.
President Pro Tempore Daraldik presided over the Senate during the consideration
of Senator Gnanam's motion. The Student Senate approved the second motion of no-
confidence by a margin of 38 in favor, 3 against, and 3 abstentions. The student
senators who spoke in favor of the motion said explicitly that it was because of my
beliefs, as communicated in my private texts, that they chose to remove me as
Student Senate President.
       For example, Senator Gnanam, the proponent of the motion of no-confidence,
said of my words, "I can think of no more abhorrent thing to hear coming from our
Senate Leadership and it is time for us to take action." Senator Gnanam said that
refusing to remove me "would effectively be enabling bigotry." Senator Leckie said,
"We're living through a time of incredible social change and, now more than ever, we
need to do something about the issues of our time. So that's why I think we should
support this motion." Senator Waters said,
       "I strongly believe these statements are anti-black and should not have
       been made. What was said was a clear violation between separation of
       church and state, and it hurt many people in the process. It is important
       for all leaders to be at the tip of the spear driving home diversity and
       inclusion in all walks of life, and that includes our power-wielding
       officials who often hold certain privileges at this university. What
       Denton said should not, and will not, be a representation of who we are.
       Our leaders are public entities and we must demand the utmost of
       decorum from them. This is disgraceful."
       After I was removed from my position, the Student Senate selected Ahmad
Daraldik to succeed me as Student Senate President. In the days following Mr.
Daraldik's selection, some of his past comments on social media came to light.
President Thrasher recognized Mr. Daraldik's comments as "offensive anti-Semitic
rhetoric" and issued a statement condemning religious discrimination. l The Student


1 John Thrasher, A message from President John Thrasher: Anti-Semitism and religious
discrimination, FLORIDA STATE UNIVERSITY NEWS (June 18, 2020) available at
hLtp ://news.fs u. du/new /university-new /2020/06/18/a.me. age-from·pr sident-joh n-thrasher-a nti-
semiLis m-and-rel igious-discrimination/ (accessed July 21, 2020).

                                                 2

                                                                         Exhibit 9, Page 004
       Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 6 of 8




Senate held a vote on a motion of no-confidence in Mr. Daraldik on June 17, 2020.
That motion failed by a vote of 19 in favor, 16 against, and 6 abstentions.
 II.    Grounds for the Student Supreme Court's Jurisdiction and this
        Appeal
      The Student Supreme Court has jurisdiction under Article IV § 3 of the
Student Body Constitution and Student Body Statute § 500.3(A) because this
complaint alleges violations of the Student Body Constitution and Statutes and
involves questions of the constitutionality of actions by student governing groups
under the Student Body Constitution and the Constitution of the United States.
       The Student Supreme Court has jurisdiction under Article IV § 4 of the
Student Body Constitution and Student Body Statute § 205.5 because this complaint
alleges violations of the SGA Ethics Code.
      Because the Student Senate's actions rendering the Student Supreme Court
incapable of hearing my complaint amount to a denial of my complaint, I appeal to
the Office of the Vice President for Student Affairs under Supreme Court Rule 3.8.
III.    Grounds for Relief
        A. Violation of Student Body Statutes
       The Student Senate's decision to remove me as Student Senate President
violated Student Body Statute § 206.1, which prohibits each "Student Government
Association officer" and "branch" from practicing "discrimination." Section 206.1
defines "discrimination" as "differential treatment of a student based on ... religion."
The senators who voted in support of removing me did so explicitly because of my
religious views which they learned of from my private text messages. The senators
did not stop at disagreeing with me or denouncing me publicly - they took concrete
action against me because of my views.
       In stark contrast, the Student Senate then refused to remove Mr. Daraldik for
his "offensive anti-Semitic rhetoric." Therefore, the Student Senate cannot claim to
be applying a neutral standard requiring the Student Senate President to avoid
"offensive" speech generally. Rather, the Student Senate took action against me
because it disfavored my religious speech in particular. This is "differential
treatment" of me based on my religion in violation of section 206.1.
         B. Violation of the SGA Ethics Code
      The SGA Ethics Code is set forth in chapter 205 of the Student Body Statutes.
Section 205.3(F) provides, "No officer or employee will practice any discrimination as
defined in the Student Government Association Anti-Discrimination Policy." For the
reasons described in Part III.A above, the student senators who voted to remove me


                                           3

                                                                Exhibit 9, Page 005
      Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 7 of 8




because of my religious views have violated the Ant-Discrimination Policy and,
therefore, have also violated the SGA Ethics Code.
        C. Violations of Other Constitutional Provisions
       The SGA Ethics Code explicitly requires SGA officers to respect each student's
"rights guaranteed by the Federal and State Constitution."§ 205.3(F)(l). The Student
Senate is also a legislative body established by state law. Fla Stat. Ann.§ 1004.26(2).
The Student Senate's decision to remove me is state action denying me a vested
benefit in retaliation for my private speech on matters of public concern in violation
of the First Amendment to the United States Constitution. See Bond u. Floyd, 385
U.S. 116, 130 (1966).
       My removal as Student Senate President also violated the Student Body
Constitution because the Senate acted in breach of its own rules and, consequently,
beyond the scope of its own authority. Student Senate Rule 1.10 prohibits "[m]otions
of no-confidence ... that would result in violations of the Senate Conduct Code." The
Senate Conduct Code, set forth in Senate Rule 12.10, requires each member of the
Senate to "conduct him or herself at all times in a manner . . . free from
discrimination." Because the basis for the motion of no-confidence in me as Student
Senate President was discrimination as defined in Student Body Statutes (see supra
Part III.A.), the motion was improper under Student Senate Rule 1.10, and my
removal was ultimately beyond the Senate's power in violation of the Student Body
Constitution.
IV.     Prayer for Relief
        I respectfully request that you find in my favor and grant the following relief:
           A. A declaration that the motion of no-confidence removing me as Student
              Senate President on June 5, 2020 violated my rights under the Student
              Body Constitution, the Student Body Statutes, and the Constitution of
              the United States;
           B. An instruction to the Student Supreme Court to issue a writ of
              mandamus under Article IV§ 3(C)(4) of the Student Body Constitution
              ordering the Student Senate to reinstate me as Student Senate
              President, or such other appropriate action as is necessary to reinstate
              me as Student Senate President;
           C. Compensation for lost wages from June 5, 2020 until the time of my
              reinstatement as Student Senate President; and
           D. Any other such relief as the you may deem appropriate as Vice President
              for Student Affairs.




                                            4

                                                                 Exhibit 9, Page 006
   Case 4:20-cv-00425-AW-MAF Document 1-9 Filed 08/31/20 Page 8 of 8




Respectfully submitted,


Is I Jack Denton
Jack Denton
jackddenton@gmail.com




                                   5

                                                    Exhibit 9, Page 007
